DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's submission filed on 1/12/22 has been entered.  The claims 2-21 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 1/12/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,735,419 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	Response to Arguments
Applicant’s arguments, filed 1/12/22, with respect to the previous Office Action have been fully considered and are persuasive.  All previous objections and rejections have been withdrawn. 
	

	Allowable Subject Matter
The claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  Independent Claims 2, 14, and 20 define the distinct features, injecting generated encrypted code into a web page of an existing login interface. Obtaining from a device a decrypted version of the encrypted code, authenticating the decrypted version for access to the resource associated with the login interface, logging a principal associated with the device into an authentication session wherein the existing login interface is incapable of authenticating the decrypted version of the encrypted code for access to the resource.  The .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU LE whose telephone number is (571)270-7217.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL COLIN can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-



/Chau Le/Primary Examiner, Art Unit 2493